801 So. 2d 211 (2001)
William G. GAWRONSKI, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-3849.
District Court of Appeal of Florida, Second District.
December 5, 2001.
CASANUEVA, Judge.
William G. Gawronski appeals the summary dismissal of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court dismissed Gawronski's motion finding that it did not have jurisdiction to entertain it because Gawronski had simultaneously filed a petition alleging ineffective assistance of appellate counsel in this court pursuant to Florida Rule of Appellate Procedure 9.141(c). Gawronski correctly argued to the trial court that the pendency of the rule 9.141(c) petition did not deprive it of jurisdiction to entertain the rule 3.850 motion. See Francois v. Klein, 431 So. 2d 165 (Fla.1983) (holding that because a claim of ineffective assistance of trial counsel is necessarily separate and distinct from a claim of ineffective assistance of appellate counsel, the two claims may proceed simultaneously without danger of conflicting and confusing rulings by different courts); Baber v. State, 696 So. 2d 490 (Fla. 4th DCA 1997). We therefore reverse and remand for the trial court to consider the merits of Gawronski's motion.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.